1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RONALD WEAVER,                                   ) Case No.: 1:18-cv-00575-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )
13           v.                                       ) ORDER   SETTING SETTLEMENT
                                                        CONFERENCE
14                                                    )
     KAYLEEN POWELL, et.al.,
                                                      )
15                   Defendants.                      )
                                                      )
16                                                    )

17           Plaintiff Ronald Weaver is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           The court has determined that this case will benefit from a settlement conference. Therefore,

20   this case will be referred to Magistrate Judge Jeremy D. Peterson to conduct a settlement conference at

21   the California State Prison, Corcoran (CSP-COR), 4001 King Avenue, Corcoran, CA 93212 on

22   January 18, 2019, at 8:30 a.m. The Court will issue the necessary transportation order in due course.

23   The Court puts the parties on notice that if Plaintiff has any outstanding criminal restitution obligation,

24   fines and/or penalties, these settlement negotiations shall not be geared towards what the restitution

25   obligation is, but what the value the of the case itself is to each side, irrespective of any outstanding

26   restitution obligation.
27   ///

28   ///

                                                          1
1    In accordance with the above, IT IS HEREBY ORDERED that:

2    1. This case is set for a settlement conference before Magistrate Judge Jeremy D. Peterson on

3       January 18, 2019, at 8:30 a.m., at CSP-COR, 4001 King Avenue, Corcoran, CA 93212.

4    2. A representative with full and unlimited authority to negotiate and enter into a binding

5       settlement shall attend in person.

6    3. Those in attendance must be prepared to discuss the claims, defenses and damages. The

7       failure of any counsel, party or authorized person subject to this order to appear in person

8       may result in the cancellation of the conference and the imposition of sanctions. The

9       manner and timing of plaintiff’s transportation to and from the conference is within the

10      discretion of CDCR.

11   4. Defendants shall provide a confidential settlement statement to the following email

12      address: jdporders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

13      statement to U.S. District Court, 2500 Tulare Street, Fresno, California, 93721,

14      “Attention: Magistrate Judge Jeremy D. Peterson.” The envelope shall be marked

15      “Confidential Settlement Statement”. Settlement statements shall arrive no later than

16      January 11, 2019. Parties shall also file a Notice of Submission of Confidential

17      Settlement Statement. See Local Rule 270(d). Settlement statements should not be filed

18      with the Clerk of the Court nor served on any other party. Settlement statements shall be

19      clearly marked “confidential” with the date and time of the settlement conference indicated

20      prominently thereon.

21   5. The confidential settlement statement shall be no longer than five pages in length, typed

22      or neatly printed, and include the following:

23          a. A brief statement of the facts of the case.

24          b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

25              which the claims are founded; a forthright evaluation of the parties’ likelihood of

26              prevailing on the claims and defenses; and a description of the major issues in

27              dispute.

28          c. An estimate of the cost and time to be expended for further discovery, pretrial, and

                                                2
1                        trial.

2                    d. The party’s position on settlement, including present demands and offers and a

3                        history of past settlement discussions, offers, and demands.

4                    e. A brief statement of each party’s expectations and goals for the settlement

5                        conference, including how much a party is willing to accept and/or willing to pay.

6                    f. If the parties intend to discuss the joint settlement of any other actions or claims not

7                        in this suit, given a brief description of each action or claim as set forth above,

8                        including case number(s) if applicable.

9             6. If a settlement is reached at any point during the stay of this action, the parties shall file a

10               Notice of Settlement in accordance with Local Rule 160.

11            7. A failure to follow these procedures may result in the imposition of sanctions by the court.

12
13   IT IS SO ORDERED.

14   Dated:     November 1, 2018
15                                                        UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            3
